Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10  and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al (US 2009/0283103) previously cited by applicant.  Nielsen discloses electronic vaporizing device and docketing stations comprising a housing (200) defining at least one hermetically-sealed compartment (par. 0038); and a power supply (216) and an electric heater (page 5, claim 17) positioned within the at least one hermetically-sealed compartment (200). Regarding claim 2, Nielsen discloses an input device (230) positioned within the at least one hermetically-sealed compartment (200).  Regarding claims 4-6, Nielsen discloses a haptic feedback device (276) positioned within the at least one hermetically- sealed compartment (200).  Regarding claims 8-10, Nielsen discloses a wireless data connector positioned within the at least one hermetically- sealed compartment (par. 0044). Regarding claim 12, Nielsen discloses an aerosol-generating article (100), including a liquid storage portion (220) and a liquid-forming substance within the liquid storage portion (par. 0039), the electric heater (page 5, claim 17) of the aerosol-generating device configured to heat the liquid aerosol-forming substrate during an operation of the aerosol-generating system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0283103) previously cited by applicant.  Nielsen discloses substantially all features of the claimed invention including input device being on/off switch, but does not disclose the input device being at least one of capacitive sensor or electro-optical sensor, etc…It would have been obvious to one ordinary skill in the art at the time the invention was made to have capacitive sensor or electro-optical sensor to substitute for on/off sensor in order to provide the touchless input device.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0283103), in view of WO 2015/177257 both previously cited by applicant. Nielsen discloses substantially all features of the claimed invention except the electric heater is an inductive heater.  WO 2015/177257 discloses the electric heater (L2) is an inductive heater (Figure 1, page 22, lines 25-28).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nielsen the electric heater is an inductive heater as taught by WO2015/177257 in order to have a wireless recharging power supply.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0283103), in view of Zuber et al (US 2014/0305448) both previously cited by applicant.  Nielsen discloses substantially all features of the claimed invention including an aerosol-generating article except a liquid storage portion (220) and a liquid-forming substance within the liquid storage portion (par. 0039), Nelsen also disclosed the electric heater (page 5, claim 17) but does not discloses the heater of the aerosol-generating device configured to heat the liquid aerosol-forming substrate during an operation of the aerosol-generating system.  Zuber discloses a heater (120) of the aerosol-generating device (10) configured to heat the liquid aerosol-forming substrate (20) during an operation of the aerosol-generating system (par. 0188).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nielsen discloses the heater of the aerosol-generating device configured to heat the liquid aerosol-forming substrate during an operation of the aerosol-generating system as taught by Zuber in order to provide vaporizing the liquid substance.   Regarding claim 14, Zuber discloses the aerosol substrate includes tobacco (par. 0048-0049).  Regarding claim 15, Zuber discloses the aerosol- forming substrate includes a first aerosol-forming substrate including a nicotine source (page 11, claim 28) and a second aerosol-forming substrate including an acid source (par. 0096-par. 0097).
Response to Amendment
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Applicant argues “Nielsen discloses that the canister, or NCAN, 200 is a cylindrical canister "designed to mimic popular energy drink or beverage cans."1 The canister 200 allows "a user's insertion of the sealed cartridge chamber 220 into the NCAN 200."2 As such, the canister 200 has an opening connecting the interior of the canister 200 and the exterior of the canister 200. Further, the canister 200 includes an AC/DC plug receptacle 208, data port 210, display 212, headphone jack 226, on/off switch 230, and straw plug 234, all filling openings in the canister 200. Nielsen is silent as to any sealing of these various openings, let alone hermetically sealing these openings. As such, the canister 200 with at least one opening for an insertable cartridge 220, and multiple openings for connections/interaction with features outside of the canister is completely different from a hermetically sealed compartment as generally required by claim 1. 
 1 See, e.g., Nielsen [0038]. 
2 See, e.g., Nielsen [0039]. 
7
Atty. Dkt. No. 24000PA-000017-US-COA
U.S. Application No. 16/443,120	For at least the foregoing reasons, the Office Action fails to establish that the cited art discloses or fairly suggests at least "a housing defining at least one hermetically- sealed compartment; and a power supply and an electric heater positioned within the at least one hermetically-sealed compartment," as required to meet claim 1”. This is not found persuasive.  In claim 1 claimed “a housing defining at least one hermetically- sealed compartment; and a power supply and an electric heater positioned within the at least one hermetically-sealed compartment”, and Nielsen discloses electronic vaporizing device and docketing stations comprising a housing (200) defining at least one hermetically-sealed compartment (par. 0038); and a power supply (216) and an electric heater (page 5, claim 17) positioned within the at least one hermetically-sealed compartment (200), which meets the claimed limitations in at least claim 1.  Nielsen discloses more than the claimed limitation that is irrelevant.  Applicant seems argue more than what the applicant tries to claim.  It is suggested that applicant should re-consider and amend the claims including more structures in order to overcome the arts of rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 26, 2022